Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #16/428,831 filed on 05/31/2019 in which Claims 1-12 are pending.

Status of Claims
Claims 1-12 are pending, of which Claims 1, 3-6, 8-12 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 03/24/2021
Applicant’s most recent amended claim set of 03/24/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Peter Law on June 17, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 11-14, replace the phrases:
“the digital trust architecture; and
a data broker, the data broker configured to conditionally provide a network application access to the user data upon request based on receipt of the digital certificate.”
with the following:
“the digital trust architecture; 
a data broker, the data broker configured to conditionally provide a network application access to the user data upon request based on receipt of the digital certificate from the network application; and
wherein the data broker is further configured to revoke network application access to the user data based on reception of a revoke message, and to deny further requests for access to the user data based on the reception of the revoke message.”


Claim 2: (Currently Canceled)


Claim 6: (Currently Amended)
Regarding Claim 6, in Claim 6 Line(s) 4-5, replace the phrase:
“receiving, in a digital trust architecture, a private key associated with the user;”
with the following:
“receiving, in a digital trust architecture, the user data and a private key associated with the user;”


Claim 6: (Currently Amended)
Regarding Claim 6, in Claim 6 Line(s) 7-9, replace the phrases:
“token associated with the digital trust architecture; and
conditionally providing a network application access to the stored user data upon request based on the receiving the digital certificate from the network application.”
with the following:
“token associated with the digital trust architecture; 
conditionally providing a network application access to the stored user data upon request based on the receiving the digital certificate from the network application;
receiving, in the digital trust architecture, a revoke message;
revoking access to the stored user data based on the received revoke message; and
denying further requests for access to the stored user data based on the received revoke message.”


Claim 7: (Currently Canceled)


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6, 8-12 are considered allowable.

The instant invention is directed to providing a digital trust architecture for authenticating access to a user’s personal information.

The closest prior art, as recited, Dawson US Patent Application Publication No. 2007/0101419 and Timmons et al. US Patent Application Publication No. 2013/0297333, are also generally directed to various aspects of providing a digital trust architecture for authenticating access to a user’s personal information.  However, Dawson or Timmons et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 6.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
a digital trust architecture for authenticating access to a user’s personal information where user data is stored in non-volatile memory, both the user data and a user’s private key are received by the digital trust architecture, the digital trust architecture utilizes the received user’s private key and a digital trust architecture’s digital token in generating a digital certificate, a network application is allowed access to the stored user data provided the generated digital certificate is received from the network application, a network application’s access to the stored user data is canceled by the digital trust architecture upon the digital trust architecture’s receiving a cancelation message and any further requests by the network application to the stored user data are denied.
When combined with the additional limitations found in Claim 1.

Regarding Claim 6:
a digital trust architecture for authenticating access to a user’s personal information where user data is stored in non-volatile memory, both the user data and a user’s private key are received by the digital trust architecture, the digital trust architecture utilizes the received user’s private key and a digital trust architecture’s digital token in generating a digital certificate, a network application is allowed access to the stored user data provided the generated digital certificate is received from the network application, a network application’s access to the stored user data is canceled by the digital trust architecture upon the digital trust architecture’s receiving a cancelation message and any further requests by the network application to the stored user data are denied.
When combined with the additional limitations found in Claim 6.

Therefore Claims 1, 3-6, 8-12 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sandhu et al - US_20020078346 - Sandhu et al teaches the protection of personal user information in a secure communications network.
MacMilllan - US_20040260698 - MacMilllan teaches the protection of personal user information in a private database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498